Detailed Office Action

1.	This communication is being filed in response to the submission having a mailing date of (02/11/2022) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

               Acknowledgements

3.	The Examiner would like to thank Atty. P. Chintalapoodi (Reg. No. 68,659) for the new list of amendments provided, clearly stated remarks and observations, and for the cooperation expediting the case.

3.1.	Upon new entry, claims (1 -22) remain pending in the application, of which the four (4) parallel running independent claims on record (1, 10, 11 and 22) were amended. 

3.2.	The previously presented rejections under the 35 USC 112 (a and b) are withdrawn, in view of the new amendments incorporated.

3.3.	The previously presented 35 USC 103 rejection on record is withdrawn in view of the new amendments incorporated in the claims and persuasive arguments presented, overcoming the latest rejection on file.

   Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was/were submitted on (02/21/2022) is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

      Notice of allowance

5.	The new filed amendments have been carefully reviewed, being persuasive, placing the instant application in conditions for allowance, and therefore a Notice of allowance (NOA) appears on claims (1 -22) as following:

    Reasons for allowance

6.	The four (4) parallel running Independent claims (1, 10, 11 and 22) and the associated dependencies are drawn to (e.g. a codec ecosystem that employs a particular filter module, able to generate filtered images via applying a prediction equation comprising a second or a higher order term (as a product of two prediction taps of a plurality of prediction taps, an order of the higher-order term is higher than an order of the second-order term, and the plurality of prediction taps corresponds to a plurality of pixels of the decoded image), and performing a product-sum calculation of predetermined tap coefficients and pixels of the processed image; [claims; specs]

6.1.    This set of limitations combined with the rest of the disclosed features in the claims has/have no analogous in the art, at the time the invention was made/filed, and is/are therefore to be considered a novelty.

6.2.	The below group of Prior art (PA) presented on record (see Section 7), fails to fairly disclose and/or suggest the new amended feature construction (see Section 6 above). 

6.3.       For at least above arguments, Examiner is believed that present claims to limitations, has/have been constructed in such manner that placed in condition for allowance. 

6.4.	The listed associated dependent claims on record, further limit the three listed independent claims, and they are also allowed.

      Prior Art Citations

7.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

7.1. Patent documentation

US 20170238020 A1		Karczewicz; et al.	H04N19/176; H04N19/136; H04N19/463;
US 20190268594 A1		Lim; et al.		H04N19/593; H04N19/513; H04N19/82; 
US 20190124327 A1		Kawai; et al.		H04N19/117; H04N19/119; H04N19/82;
US 20190104308 A1		Nishida; et al.		H04N19/82; H04N19/182; H04N19/147; 
US 10645384 B2		Nishida; et al.		H04N19/196; H04N19/36; H04N19/82; 
US 9924191 B2		Chen; et al.		H04N19/82; H04N19/513; H04N19/80;

7.2. Non-Patent documentation:

_ Improvement of adaptive loop filters; Karczewicz – 2016.
_ Geometry transformation based adaptive In-loop filters; Karczewicz - 2016.

         CONCLUSIONS

8.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.